Title: To Thomas Jefferson from John Ettwein, 19 November 1791
From: Ettwein, John
To: Jefferson, Thomas



Sir
Bethlehem 19. Nov. 1791.

I hope You will pardon the Liberty I take in troubling You with this Letter and representing to You that Your Report to the Presid. of the Unit. States of 8. inst. respecting the Quantity and Situation of the Lands not claimed, gave me some Uneasiness on Account of what is therein reported concerning the Land granted to the Christian Indians on Muskingum River, Vizt: “The Indians however for whom the Reservation was made, have chosen to emigrate beyond  the Limits of the United States so that the Lands reserved for them, still remain to the Un. States.”
As those 12000. Acres of Land were to be vested in the Society of the Unit. Brethren for propagating the Gospel among the Heathen in Trust and for the Uses expressed in the Ordinances of May 20. 1785. and July 27. 1787., I must beg Leave humbly to remonstrate, that the Emigration of the Christian Indians cannot be construed as making void the Grant of Congress, And I flatter myself, the Honorable Secretary of State, by perusing the simple State of Fact, will be convinced that the Emigration of the said Indians was not by Choice but the most urgent Necessity.
Permit me, Sir, to relate to You the Situation of these Christian Indians since the Year 1785.—When in that Year the said Indians living then on Huron River, above Lake Sinclair, were informed, that the Honorble Congress had reserved the 3. forsaken Towns with 10000 Acres of Land for them and their Children, they prepared themselves to repossess it, and in the Spring 1786. they came on their Return as far as Cajahaga River, but by terrifying Reports of the determined resistance of the white People on the Ohio, against their Return to their old Towns, they were induced to stop at Cajahaga and planted there that Summer; In the Course of which they found that the Land, where they soujourned was given to the Connecticut People and that a Fort was to be built there, and were therefore constrained to move again in the Spring 1787.—Their full Intention was to take Possession of the Land on Muskingum: But being informed by the Superintendant of Indian Affairs and their Friends at Pittsburg, that a lawless Crew threathened them another bloody Visit, if they should venture to settle on Muskingum and the Indian Chiefs at the same time bidding them to come to Sandusky, which they durst not disobey, they came on their Journey as far as Pettquotting or Huron River on this side the Lake, about 30. Miles from Sandusky, in that Place they lived 4. Years in undisturbed Peace. Many of the strayed Sheep, who had left them after the Massacre on Muskingum, returned and a Number of others, among them Gelelemind, al. Kilbuck with his Family joined them. After the Affair on Miami in October 1790, their Peace, by the Confederation of their neighbouring Indian Nations, was intierly interrupted. The Delaware Captain, the Wiondot and Tawa Chiefs, ordered them to prepare for a Removal from Pettquotting, if they would not be treated again as they were treated on Muskingum, where they were plundered, their Cattle killed, and they as Prisoners  carried to Sandusky River.—As the Tawa Chief pretended to be a Friend of the Christian Indians and had several times declared, that in Case a War should be determined on, he would provide a safe Place for them, as he knew they would not go to War, they sent a Message, to hear where they should find an Asylum, but receiving no Answer and fearing they might loose the Time for planting and seeing no Hope of Protection from the Western Government, one of the Missionaries was sent to Detroit, to petition the Brittish Government for Leave to come to the East Side of Lake Erie and to lend them some Land, where they could plant and live on until Peace should be restored.—The Commandant of Detroit and Mr. McKee the Indian Agent endeavoured to persuade them not to fly but to remain this Year at Pettquotting, where they would not be in such Danger from the Militia as they feared, and that McKee would use all his Influence with the Indian Warriors, not to disturb them.—But when a Number of friendly Indians were killed on Beaver Creek in March last, two of the killed being of their Fold, and hearing that some of the Militia were seen near Cajahaga, Anxiety and Fear seized the Women and Children that they were ready to run away from Pettquotting and the Missionaries saw no other way to keep their Flock together, but by leaving their fine Settlement and to retire under the Brittish Government, where on a second Application, some Land on the East side of Detroit River was lent them and Protection promised.
This simple Narrative of the Circumstances of these Christian Indians, which is strictly true, will, I am sensible convince Your Honor, that it was not Choice, which made this Congregation forsake their Settlement and the Improvements, which had cost them so much Labour, and of which they had but begun to enjoy the Fruits, to emigrate beyond the Limits of the Unit. States, but that it was the most urgent Necessity and the Conviction that in their Situation they could not be protected.
By the Last Accounts from the Missionaries, their present Situation is not agreable to those Christian Indians, the Land and everything else is displeasing to them, and as soon as they can return without the Risque of their Lives, at least the greatest Part will return.
But, Honored Sir, Permit me to represent this Case also in another Light: The Resolve of Congress was to vest the said 12000. Acres of Land in the Society for propagating the Gospel among the Heathen, in Trust for the Use and Benefit of said Christian Indians. This  Society has received the Ordinance for Surveying the 3. Tracts of Land therein mentioned, before the Land adjoining, called the Army Land, could be surveyed.—Accordingly 2. different Attempts were made to survey the same, and at each time proper Persons were sent by the Society, at considerable Expence to be present and assist at the Survey, but both the Attempts were frustrated on Account of the Difficulties and Dangers from the Indians. Besides these Expences the Return of the Indian Congregation in the Year 1786 has been a great Charge to the Society, and now the necessary Assistance in the Transport as well of the Missionaries, as the Widows, the Orphans, the sick, the blind and the halt of the Indian Congregation in April last, has brought the Missionaries to the Necessity of drawing on the Society for a considerable Sum. I humbly hope therefore, also on this Account, the Honorable Congress will confirm the Grant, according to the Resolve of Sept. 3. 1788. to the Society of the United Brethren for Propagating the Gospel among the Heathen, which has been incorporated by the Legislatures of the States of Pennsylvania and New Jersey.—This Society has determined to let as many of said Indians as shall please (as soon as Circumstances will permit) to live and farm on the said 12000. Acres, as long as they choose, without any Rent, and as soon as possible to rent out the Remainder, to reap some Benefit by it, for the Support of the Society in providing Teachers for said Christian Indians and their Descendants or other Christian Indians in Connexion with the United Brethren.
Not having the Honor to be personally known to You, Sir, I hope the Consciousness of my Duty as Presidt. of the Society of the Brrn. for propagatg. &c., to give a full account of the Case in Question to the Secretary of State will be accepted as an Apology for troubling You with this long Letter.—The Endeavours of the Brethren for a Series of Years, under the greatest Difficulties, to bring the North American Indians to the Knowledge of Christianity and at the same time to civilize them, and the Success they have had under divine Providence, cannot perhaps be known to Your Honor, so as it is known to many worthy Gentlemen of this State.—In Order to give You some Idea of the said Society and of the Method of the Brethren in their Missions among the Heathen in General, I take the Liberty to present to Your Honor the Rules of the said Society and a small Treatise of the Method of the Brethren &c.—With Sentiments of the greatest Respect I have the Honor to be Sir Your most obedt. Servt.,

J. Ettwein

 
